TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00317-CR




                               Jack Nelson Stafford, Appellant

                                                 v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
         NO. 5705, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw his notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 1, 2007

Do Not Publish